Exhibit 10.28 The Laclede Group, Inc. 3.31% Senior Notes due December 15, 2022 Note Purchase Agreement Dated August 3, 2012 Table of Contents Section Heading Page Section 1. Authorization of Notes 1 Section 2. Sale and Purchase of Notes 1 Section 3. Closing 1 Section 4. Conditions to Closing 2 Section 4.1. Representations and Warranties 2 Section 4.2. Performance; No Default 2 Section 4.3. Compliance Certificates 2 Section 4.4. Opinions of Counsel 2 Section 4.5. Purchase Permitted By Applicable Law, Etc. 3 Section 4.6. Sale of Other Notes 3 Section 4.7. Payment of Special Counsel Fees 3 Section 4.8. Private Placement Number 3 Section 4.9. Changes in Corporate Structure 3 Section 4.10. Funding Instructions 3 Section 4.11. Proceedings and Documents 4 Section 5. Representations and Warranties of The Company 4 Section 5.1. Organization; Power and Authority 4 Section 5.2. Authorization, Etc. 4 Section 5.3. Disclosure 4 Section 5.4. Organization and Ownership of Shares of Subsidiaries 5 Section 5.5. Financial Statements; Material Liabilities 5 Section 5.6. Compliance with Laws, Other Instruments, Etc. 5 Section 5.7. Governmental Authorizations, Etc. 6 Section 5.8. Litigation; Observance of Statutes and Orders 6 Section 5.9. Taxes 6 Section 5.10. Title to Property; Leases 6 Section 5.11. Licenses, Permits, Etc. 7 Section 5.12. Compliance with ERISA 7 Section 5.13. Private Offering by the Company 8 Section 5.14. Use of Proceeds; Margin Regulations 8 Section 5.15. Existing Indebtedness 8 Section 5.16. Foreign Assets Control Regulations, Etc. 9 Section 5.17. Status under Certain Statutes 10 -i- Section 6. Representations of The Purchasers 10 Section 6.1. Purchase for Investment 10 Section 6.2. Source of Funds 10 Section 7. Information as to Company 12 Section 7.1. Financial and Business Information 12 Section 7.2. Officer’s Certificate 14 Section 7.3. Visitation 15 Section 8. Payment and Prepayment of The Notes 16 Section 8.1. Maturity 16 Section 8.2. Optional Prepayments with Make-Whole Amount 16 Section 8.3. Allocation of Partial Prepayments 16 Section 8.4. Maturity; Surrender, Etc. 16 Section 8.5. Purchase of Notes 16 Section 8.6. Make-Whole Amount 17 Section 9. Affirmative Covenants 18 Section 9.1. Compliance with Law 18 Section 9.2. Insurance 18 Section 9.3. Maintenance of Properties 19 Section 9.4. Payment of Taxes 19 Section 9.5. Corporate Existence, Etc. 19 Section 9.6. Books and Records 19 Section 9.7. Environmental Laws 19 Section 9.8. Subsidiaries 20 Section 10. Negative Covenants 21 Section 10.1. Transactions with Affiliates 21 Section 10.2. Merger, Consolidation, Etc. 22 Section 10.3. Line of Business 23 Section 10.4. Terrorism Sanctions Regulations 23 Section 10.5. Maximum Consolidated Capitalization Ratio 23 Section 10.6. Limitation on Liens 23 Section 11. Events of Default 24 Section 12. Remedies on Default, Etc 26 Section 12.1. Acceleration 26 Section 12.2. Other Remedies 26 Section 12.3. Rescission 26 Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. 27 -ii- Section 13. Registration; Exchange; Substitution of Notes 27 Section 13.1. Registration of Notes 27 Section 13.2. Transfer and Exchange of Notes 27 Section 13.3. Replacement of Notes 28 Section 14. Payments on Notes 28 Section 14.1. Place of Payment 28 Section 14.2. Home Office Payment 28 Section 15. Expenses, Etc. 29 Section 15.1. Transaction Expenses 29 Section 15.2. Survival 29 Section 16. Survival of Representations and Warranties; Entire Agreement 29 Section 17. Amendment and Waiver 30 Section 17.1. Requirements 30 Section 17.2. Solicitation of Holders of Notes 30 Section 17.3. Binding Effect, Etc 31 Section 17.4. Notes Held by Company, Etc. 31 Section 18. Notices 31 Section 19. Reproduction of Documents 31 Section 20. Confidential Information 32 Section 21. Substitution of Purchaser 33 Section 22. Miscellaneous 33 Section 22.1. Successors and Assigns 33 Section 22.2. Payments Due on Non-Business Days 33 Section 22.3. Accounting Terms 34 Section 22.4. Severability 34 Section 22.5. Construction, Etc. 34 Section 22.6. Counterparts 35 Section 22.7. Governing Law 35 Section 22.8. Jurisdiction and Process; Waiver of Jury Trial 35 -iii- Schedule A – Information Relating to Purchasers Schedule B – Defined Terms Schedule 5.3 – Disclosure Materials Schedule 5.4 – Subsidiaries of the Company and Ownership of Subsidiary Stock Schedule 5.5 – Financial Statements Schedule 5.15 – Existing Indebtedness Schedule 9.8 – Subsidiary Guarantors to Principal Credit Facilities Exhibit 1 – Form of 3.31% Senior Note due December 15, 2022 Exhibit 4.4(a) – Form of Opinion of Special Counsel for the Company Exhibit 4.4(b) – Form of Opinion of Special Counsel for the Purchasers Exhibit 9.8 – Form of Subsidiary Guaranty Agreement -iv- The Laclede group, Inc. 720 Olive Street Saint Louis, Missouri 63101 3.31% Senior Notes due December 15, 2022 August 3, 2012 To Each of The Purchasers Listed in Schedule A Hereto: Ladies and Gentlemen: The Laclede Group, Inc., a Missouri corporation (the “Company”), agrees with each of the purchasers whose names appear at the end hereof (each, a “Purchaser” and, collectively, the “Purchasers”) as follows: Section 1. Authorization of Notes. The Company will authorize the issue and sale of $25,000,000 aggregate principal amount of its 3.31% Senior Notes due December 15, 2022 (the “Notes”, such term to include any such notes issued in substitution therefor pursuant to Section 13). The Notes shall be substantially in the form set out in Exhibit 1. Certain capitalized and other terms used in this Agreement are defined in Schedule B; and references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached to this Agreement. Section 2. Sale and Purchase of Notes. Subject to the terms and conditions of this Agreement, the Company will issue and sell to each Purchaser and each Purchaser will purchase from the Company, at the Closing provided for in Section 3, Notes in the principal amount specified opposite such Purchaser’s name in Schedule A at the purchase price of 100% of the principal amount thereof. The Purchasers’ obligations hereunder are several and not joint obligations and no Purchaser shall have any liability to any Person for the performance or non-performance of any obligation by any other Purchaser hereunder. Section 3. Closing. The execution and delivery of this Agreement will be made at the offices of Chapman and Cutler LLP, 111 West Monroe, Chicago, Illinois 60603 on August 3, 2012 (the “Execution Date”). -1- The Laclede Group, Inc.
